 


116 HRES 935 EH: Establishing a Select Subcommittee on the Coronavirus Crisis as a select investigative subcommittee of the Committee on Oversight and Reform.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
2d Session
H. RES. 935
In the House of Representatives, U. S.,

April 23, 2020

RESOLUTION
Establishing a Select Subcommittee on the Coronavirus Crisis as a select investigative subcommittee of the Committee on Oversight and Reform.


That there is hereby established a select investigative subcommittee of the Committee on Oversight and Reform called the Select Subcommittee on the Coronavirus Crisis (hereinafter referred to as the select subcommittee). 2. (a)The select subcommittee shall be composed of not more than 12 Members, Delegates, or the Resident Commissioner appointed by the Speaker, of whom not more than 5 shall be appointed on the recommendation of the minority leader. The Speaker shall designate one member of the select subcommittee as its chair. Any vacancy in the select subcommittee shall be filled in the same manner as the original appointment.
(b)Each member appointed to the select subcommittee shall be treated as though a member of the Committee on Oversight and Reform for purposes of the select subcommittee. 3. (a)The select subcommittee is authorized and directed to conduct a full and complete investigation and study and issue a final report to the House of its findings (and such interim reports as it may deem necessary) regarding—
(1)the efficiency, effectiveness, equity, and transparency of the use of taxpayer funds and relief programs to address the coronavirus crisis, including through Federal agencies, State and local government entities, financial institutions and other private businesses, contracts, grants, loans, loan guarantees, investments, cooperative agreements, or any other means; (2)reports of waste, fraud, abuse, price gouging, profiteering, or other abusive practices related to the coronavirus crisis;
(3)the implementation or effectiveness of any Federal law applied, enacted, or under consideration to address the coronavirus crisis and prepare for future pandemics; (4)preparedness for and response to the coronavirus crisis, including the planning for and implementation of testing, containment, mitigation, and surveillance activities; the acquisition, distribution, or stockpiling of protective equipment and medical supplies; and the development of vaccines and treatments;
(5)the economic impact of the coronavirus crisis on individuals, communities, small businesses, health care providers, States, and local government entities; (6)any disparate impacts of the coronavirus crisis on different communities and populations, including with respect to race, ethnicity, age, sex, gender identity, sexual orientation, disability, and geographic region, and any measures taken to address such disparate impacts;
(7)executive branch policies, deliberations, decisions, activities, and internal and external communications related to the coronavirus crisis; (8)the protection of whistleblowers who provide information about waste, fraud, abuse, or other improper activities related to the coronavirus crisis;
(9)cooperation by the executive branch and others with Congress, the Inspectors General, the Government Accountability Office, and others in connection with oversight of the preparedness for and response to the coronavirus crisis; and (10)any other issues related to the coronavirus crisis.
(b)The select subcommittee may report to the House or any committee of the House from time to time the results of its investigations and studies, together with such detailed findings and legislative recommendations as it may deem advisable. (c)The select subcommittee may not hold a markup of legislation.
4.
(a)Rule XI and the rules of the Committee on Oversight and Reform shall apply to the select subcommittee in the same manner as a subcommittee except as follows: (1)The chair of the select subcommittee may authorize and issue subpoenas pursuant to clause 2(m) of rule XI and rule 12(g) of the rules of the Committee on Oversight and Reform in the investigation and study conducted pursuant to section 3, including for the purpose of taking depositions.
(2)The chair of the select subcommittee is authorized to compel by subpoena the furnishing of information by interrogatory. (3)Subpoenas so authorized may be signed by the chair of the select subcommittee or a designee.
(4)The chair of the select subcommittee may order the taking of depositions, under oath and pursuant to notice or subpoena, by a member of the select subcommittee or a counsel of the select subcommittee. Such depositions shall be governed by rule 15 of the rules of the Committee on Oversight and Reform. For purposes of such rule, references to the Committee shall be construed as references to the select subcommittee. (5)The chair of the select subcommittee may, after consultation with the ranking minority member, recognize—
(A)members of the select subcommittee to question a witness for periods longer than five minutes as though pursuant to clause 2(j)(2)(B) of such rule XI; and (B)staff of the select subcommittee to question a witness as though pursuant to clause 2(j)(2)(C) of such rule XI.
(6)Agenda and reports required by rule 2(f) and rule 4(c) of the rules of the Committee on Oversight and Reform shall be required on the third calendar day before a meeting, hearing, or consideration of a report, as applicable. (b)The provisions of this resolution shall govern the proceedings of the select subcommittee in the event of any conflict with the rules of the House or of the Committee on Oversight and Reform.
5.Any committee of the House having custody of records in any form relating to the matters described in section 3 shall transfer copies of such records to the select subcommittee within 7 days of the adoption of this resolution or receipt of such records. Such records shall become the records of the select subcommittee. 6.Service on the select subcommittee shall not count against the limitations in clause 5(b)(2)(A) of rule X.
7.The Committee on Oversight and Reform is the successor in interest to the select subcommittee for purposes of clause 8(c) of rule II.  8.The select subcommittee shall cease to exist 30 days after filing the final report required under section 3.
9.
(a)For further expenses of the Committee on Oversight and Reform for the One Hundred Sixteenth Congress, there shall be paid out of the applicable accounts of the House of Representatives an additional amount of $2,000,000. (b)Payments under this resolution shall be made on vouchers authorized by the Committee on Oversight and Reform, signed by the chair of that committee, and approved in the manner directed by the Committee on House Administration.
10.Amounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.  Cheryl L. Johnson,Clerk. 